DETAILED ACTION
The following Office action concerns Patent Application Number 15/733,303.  Claims 1-29 are pending in the application.
Claims 2-9, 13-19 and 22-29 have been withdrawn from consideration as being drawn to non-elected inventions or species.
The applicant’s amendment filed July 1, 2022 has been entered.
Election/Restrictions
A restriction requirement was sent to the Applicant on May 2, 2022.  The Applicant was required to elect among several groups of inventions and several chemical species.  The Applicant responded to the restriction requirement on July 1, 2022 and elected Group I, claims 1-21, and a species of compound including RT1 and RT2 as defined in claim 12.  Since the election was not made with traverse, it is treated as being made without traverse.  Accordingly, claims 2-9, 13-19 and 22-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions or species.
Allowable Subject Matter
Except for the 35 USC 112 rejections below, claim 12 would be allowable over the closest prior art of Takashi (JP 2015-189853).
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 10-12, 20 and 21 are rejected under 35 U.S.C. § 112(b) because the claims fail to define clearly the variable terms included in formulas IA in IB.  For example, the limitation “Ar2, Ar3 trivalent arylene...” in claim 1 lacks a verb connecting Ar2 and Ar3 to “trivalent arylene...”  Typical verbs used in this context are “is,” “are,” “comprise” or “consists of.”  Without the connecting verb the scope of the claims cannot be determined.  This rejection applies to variables Ar2-7, Y1, Y2, W1-4, all R’s, L, L’, X, a, b, c, d, m, k, r, s, t and u.  
Claims 1, 10-12, 20 and 21 are rejected under 35 U.S.C. § 112(b) because the term “preferably” is indefinite (multiple occurrences).  It is unclear if the preferred elements are required. 
Claims 20 and 21 are rejected under 35 U.S.C. § 112(b) because the term “The composition” lacks antecedent basis.  MPEP § 2173.05(e).
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, 11, 20 and 21 are rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious over Takashi (JP 2015-189853, mach. trans.).
Takashi teaches a compound of formula

    PNG
    media_image1.png
    218
    293
    media_image1.png
    Greyscale
(par. 133).  An example of the above structure is shown by:

    PNG
    media_image2.png
    206
    277
    media_image2.png
    Greyscale
	
(formula 207, par. 53).  Substituents W1 and W2 above include halogen atoms including Br, Cl and F (par. 8, 63, 136).  A halogen atom is an electron withdrawing group as that term is used in the instant claims.  The above compound satisfies claimed formula IA.  The compound is included in an active layer with p-type and n-type semiconductors (par. 151-152).
In the event that the above disclosure is not sufficiently specific to anticipate the above listed claims, the examiner submits that the selection of the instantly claimed compound would have been obvious to a person of ordinary skill in the art since Takashi teaches a compound shown above which includes each of the claimed substituent groups. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761   July 13, 2022